Title: To Thomas Jefferson from Thomas Nelson, 15 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Wmsburg Janry. 15. 1781

Since my last, informing you that the Enemy’s Fleet had passed Burwell’s Ferry, it has only fallen down the River as low as Hardy’s Ferry. They land on the South Side wherever they have a Prospect of getting any valuable Plunder. I am concerned to hear of the bad Conduct of the Men commanded by Capt. Hockaday, and shall, as soon as they join me again, make the strictest Enquiry into it. I am, Dear Sir, with great Respect, Your mo: Obedt. Servt.,

Thos Nelson Jr. B.G.

